                    UNITED STATES DISTRICT COURT
                       DISTRICT OF MINNESOTA



CARLOS ENRIQUE U.R.,

                  Petitioner,



v.                                  ORDER
                                    Civil File No. 19-1063 (MJD/BRT)

WILLIAM P. BARR, Attorney General, et al.,

                  Respondents.

Benjamin Casper Sanchez and Kathleen Moccio, Supervising Attorneys, and
Abyan Gurase, Gina Tonn, and Paul Dimick, Law Student Attorneys, James H.
Binger Center for New Americans, University of Minnesota Law School; John
Bruning, Kim Hunter Law, PLLC; and Michael D. Reif and Rajin S. Olson, Robins
Kaplan LLP; Counsel for Petitioner Carlos Enrique U.R.

David W. Fuller, Assistant United States Attorney, Counsel for Respondents
William P. Barr, Attorney General; Kevin McAleenan, Acting Secretary,
Department of Homeland Security; Michael Albence, Acting Director,
Immigration and Customs Enforcement; and Peter Berg, Director, St. Paul Field
Office, Immigration and Customs Enforcement.

      The above-entitled matter comes before the Court upon the Report and

Recommendation of United States Magistrate Judge Becky R. Thorson dated June

17, 2019. Respondents William P. Barr, Attorney General; Kevin McAleenan,

Acting Secretary, Department of Homeland Security; Michael Albence, Acting


                                      1
Director, Immigration and Customs Enforcement; and Peter Berg, Director, St.

Paul Field Office, Immigration and Customs Enforcement filed objections to the

Report and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review upon the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, the

Court adopts the Report and Recommendation of United States Magistrate Judge

Thorson dated June 17, 2019.

      Accordingly, based upon the files, records, and proceedings herein, IT IS

HEREBY ORDERED:

      1. The Court ADOPTS the Report and Recommendation of United States
         Magistrate Judge Becky R. Thorson dated June 17, 2019 [Docket No. 25].

      2. Petitioner’s Petition for a Writ of Habeas Corpus [Docket No. 3]
         is GRANTED.

      3. An immigration judge is ordered to provide Petitioner with a
         bond hearing within 30 days of the date of this Order.



Dated: August 28, 2019                s/ Michael J. Davis
                                      Michael J. Davis
                                      United States District Court




                                        2
